ON REMAND FROM THE ALABAMA SUPREME COURT
PATTERSON, Judge.
This cause was remanded by our supreme court, 559 So.2d 576, for consideration in light of Harris v. Reed, 489 U.S. 255, 109 S.Ct. 1038, 103 L.Ed.2d 308 (1989).
The judgment of the circuit court is affirmed because appellant’s claims concerning an alleged illegal search and seizure, an alleged tainted statement, an alleged failure to be advised of his Miranda rights, and an alleged illegal sentence are procedurally barred. All of appellant’s claims should have been raised on direct appeal and were not. Appellant’s claim concerning ineffective assistance of counsel also should have been raised on direct appeal, since he was represented on direct appeal by different counsel; thus, it is also procedurally barred.
AFFIRMED.
All Judges concur.